DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meier (US20190020499).



a first interface configured to transmit and receive to/from a Communication Module (CM) that is electrically connected to the first interface and is intended for transceiving data based on an arbitrary Communication Protocol (CP) (Fig. 2 with hub 140, and para. 0050); and a controller configured to incorporate a data block in form of data frame into a frame of a specific format in which a bit block for data synchronization is placed at head, the data block being received from the CM through the first interface, and to transmit the frame of the specific format to the bus, and to recognize a series of frames of the specific format from signals on the bus detected by the transceiver, and to take only a data block constituted in compliance with the arbitrary CP from the series of frames, wherein the controller is further configured to insert a code indicating the arbitrary CP into a specific part of the bit block when transmitting data to the bus, to take data of a certain frame if a signal corresponding to the specific part of a bit block, detected by the transceiver from the bus, pertaining to the certain frame is identified as the code indicating the arbitrary CP, to deliver a data block within a data field of the taken frame to the CM through the first interface, and to ignore the certain frame without receiving it from the bus if the signal corresponding to the specific part is not identified as the code indicating the arbitrary CP (Fig.2, and para. 0051). 

. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meier as applied to claim1 above, and further in view of Meier (US20190020499) hereinafter Meier2.


Meier2 teaches wherein the controller is configured not to add the error verification field to a back end of the received data block when constituting the received data block into a frame of the specific format, if a special mode is set (Fig. 5, and paras. 063 – 0065). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the teaching of Meier2 in Meier to enable a plurality of bus types to operate on shared serial bus (para. 0014).
As to claim 4, Meier2 discloses the device, wherein the controller is configured to add a header including a destination address and a source address to a front end of the received data block when constituting the received data block into a frame of the specific format, the destination address being a specific address that a particular type of CMs will not receive, and wherein the particular type of CMs are intended to transmit and receive data in compliance with a CP to be observed for transmitting and receiving data through the bus (Fig. 5, and para. 0056). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the teaching of Meier2 in Meier to enable a plurality of bus types to operate on shared serial bus (para. 0014).


As to claim 13, Meier discloses the device, wherein the code indicating the arbitrary CP consists of a bit string that is different, by at least one bit, from another bit string corresponding to the specific part within a bit pattern that is defined for the bit block by a CP to be observed for transmitting and receiving data through the bus (para. 0029). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the teaching of Meier2 in Meier to enable a plurality of bus types to operate on shared serial bus (para. 0014).
As to claim 14, Meier2 discloses the device, wherein the specific part corresponds to a front part of the bit block (Fig. 4, and para. 0062 for BA field). 
Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11036664, US20190020499, and US7085233, among other teach the transmission of data on a shared serial bus using an arbitration field as a protocol differentiator symbol.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.A.D/Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184